DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/EP2018/054809, filed 02/27/2018, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/464,106, filed 02/27/2017. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 17305615.1, filed on 05/24/2017 with the European Patent Office.
Information Disclosure Statement
The information disclosure statements (IDS) filed 03/02/2020 and 12/06/2021 have been considered, initialed and are attached hereto.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 is objected to because the claim recites the abbreviations “NASH” and “QUICKI”. At the first instance an abbreviation is recited, it should be accompanied by its full meaning for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 31 recites the limitation "the beginning of the treatment" in line 4 and then throughout the claims.  There is insufficient antecedent basis for this limitation in the claim. As a result, the claim language is indefinite because the limitation “the beginning of the treatment” as recited, suggests a beginning point of treatment was previously introduced. However, the claim makes no previous mention of “the beginning. It is suggested that Applicant amend the claim at line 4 to instead recite something such as, “determining a score value before beginning the treatment” (thereby referring to the treatment previously recited at the preamble). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-21 and 27-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and/or to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
	Claim 18, 19 and 27-33 are directed to abstract ideas, namely the claims recite “combining the three obtained measures in a mathematical function to obtain a score value” (claim 18), further “wherein the mathematical function is a binary logistic regression, a multiple linear regression or any multivariate analysis” (claim 19).
Regarding the abstract ideas as set forth above, see e.g. Gottschalk v. Benson, the Supreme Court has ruled that a process claim directed to an algorithm is not patentable. In the present case, the combination of the measured values by mathematical function as claimed is categorized as an abstract idea, as these limitations amount to mathematical concepts (see Groupings of Abstract Ideas, as set forth in the MPEP 2106.04). 
	Claim 20 further recites “wherein the method additionally comprises comparing the score value to at least one predetermined reference value”.

Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
Further the “at least one predetermined reference value” also constitutes an abstract idea, since a reference value is itself a mathematical concept.
Similarly claim 27 recites both “determining a score value by measuring in a sample… and combining the three obtained measures in a mathematical function” and “comparing the score value to a reference value”. See these concepts as discussed in detail above, for the reasons discussed above, each of these limitations are categorized as abstract ideas.
	Claim 31 recites at the preamble the method “is for monitoring treatment response in a subject treated for fibrotic NASH”, the method comprising steps such as “determining a score value” before beginning treatment and by measuring the recited markers and “combining the three obtained measures in a mathematical function”, “repeating the determination of the score 
The natural relationship to which the claims are directed (i.e., the relation between the three biomarkers as recited and fibrotic NASH) is a law of nature. Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The instant claims are similar to those in Mayo as they involve a "relation itself [which] exists in principle apart from any human action" (id. at 77), namely the relationship between the naturally occurring levels of each of CK-18, AST and insulin resistance/sensitivity and fibrotic NASH.

Step 2A, Prong 2
Regarding step 2A, Prong 2, the claims fail to further recite additional elements that integrate the exception into a practical application of the exception. The above discussed limitations (the judicial exceptions) are insufficient to integrate into a practical application because steps corresponding to abstract ideas and/or naturally occurring correlations are themselves the judicial exceptions, not practical applications thereof. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
Regarding claims 18-21, in addition to the above indicated judicial exceptions the claims recite/require the active steps of claim 16, namely “measuring cytokeratin 18 (CK-18), aspartate aminotransferase AST) and one of Homeostasis model assessment of insulin resistance (HOMA), fasting glucose-to-insulin ratio or QUICKI in a sample of said subject”. Such steps of measuring in a sample each of the required biomarkers /indicators as claimed are insufficient to integrate the judicial exception(s) because the purpose of each of these measurements is merely to obtain data. These measurements do not go beyond insignificant pre-solution activity, i.e., mere data gathering steps necessary to use the judicial exception. 
Furthermore, the step specific to the measuring is recited as a high level of generality and are not tied, for example, to any particular machine or apparatus. 
Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
In the present case, implementing the abstract ideas as recited, on a generic computer (the claims generally reciting the method is “computerized”), does not integrate the abstract idea into a practical application. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Regarding claims 27-30, similarly claim 27, in addition to the above discussed judicial exceptions, also recites the determining a score value (comprising the measuring steps also as discussed in detail above). The same reasoning as applied immediately above also applies presently, in particular step (a) of claim 27 also fail to amount to a practical application of the judicial exceptions for the reasons as discussed in detail. Claims 27-30 recite no additional elements for combinations of elements sufficient to amount to a practical application of the judicial exception.
Regarding claims 31-33, in addition to the above discussed judicial exceptions, claim 31 also recites determining a score value (comprising the measuring steps also as discussed in detail above). The same reasoning as applied immediately above also applies presently, in particular step (a) of claim 27 also fail to amount to a practical application of the judicial exceptions for the reasons as discussed in detail. Claims 31-33 also recite no additional elements for combinations of elements sufficient to amount to a practical application of the judicial exception.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
The additionally recited steps/elements as claimed and as discussed in detail above, when further considered under step 2B, also fail to amount to significantly more than the claimed invention. Determining a score, as discussed above, amounts to an abstract idea. Although the “determining” steps specific to each of the above discussed independent claims recite measuring the three markers/indicators as claimed, measuring the claimed markers (alone or combination) fails to amount to significantly more than the judicial exceptions.

Also importantly it was noted that the combination of these three measures was considered routine and conventional activity taken by those having ordinary skill in the art at the time, see in support of this Polyszos et al., Adipocytokines and cytokeratin-18 in patients with nonalcoholic fatty liver disease: Introduction of CHA index, Annals of Hepatology, 12(5), (2013), p. 749-757 (IDS entered 03/02/2020), which teach the combination of these three measures is also known as CHA index (see CHAI is taught as an art recognized acronym that stands for measuring CK18, HOMA-IR and AST index, abstract and page 753, col. 2, Table 3 and page 755, col. 1, para 1).
Further, see MPEP 2106.05, limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include limitations that amount to adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea.
Further, regarding the limitations recited at claim 21 that the method is “computerized”, see MPEP 2106.05(f), another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
Further limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception also include mere instructions to implement an abstract idea on a computer. In the present case, there is no elements or limitations which recite significantly more; under broadest reasonable interpretation, the claims encompass a generic computer/computer programs performing generic functions (see 2106.05). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015)
In addition to the indicated claims lacking any steps or elements which amount to integration of the judicial exceptions into a practical application, the claims further fail to go beyond that which is considered well-understood, routine and conventional, as is evident from Polyszos et al. 
	Furthermore, every application of the judicial exceptions would require measurement of the indicators claimed (the group of three). Limitations that are necessary for all practical applications of a judicial exception, such that everyone practicing the judicial exception would be required to perform those steps or every product embodying that judicial exception would be 
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polyszos et al., Adipocytokines and cytokeratin-18 in patients with nonalcoholic fatty liver disease: Introduction of CHA index, Annals of Hepatology, 12(5), (2013), p. 749-757 (IDS entered 03/02/2020).
Polyszos et al. anticipates the claim because Polyszos teach a method for assessing the presence and/or severity of fibrotic NASH in a subject, wherein the method comprises measuring each of CK-18, AST and HOMA (see in particular, Polyszos teach CHAI, acronym for CK18, HOMA-IR and AST index, as a measure of and correlating with severity of NASH, abstract and page 753, col. 2, Table 3 and page 755, col. 1, para 1).
	Regarding claims 17-19, see Polyszos is teaching combining the three markers into a mathematical function to obtain a score value (CHAI score is a single value, see for example Table 3 and page 753, col. 1, last paragraph to col. 2).

	Regarding claim 21, see Polyszos does teach methods that are computerized, see for example page 751, col. 1, para 2 (e.g., automated analyzers).
	Regarding claims 22 and 23, Polyszos teach human blood samples (see for example, the abstract).
	Regarding claims 24 and 25, see also Polyszos teach method on subjects further with pre-existing disease or condition (such as those with NAFLD, see as cited above, and abstract).
	Regarding claim 27, see as discussed above Polyszos also describe CHAI for monitoring progression (increasing CHAI with increased severity/lesion, see as cited in detail above).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Polyszos et al. in view of Wang et al., WO2014/153385.
Polyszos et al. teaches a method substantially as claimed (see as cited and discussed in detail previously above).
	Although Polyszos et al. does teach CHAI increasing with progressing disease, Polyszos et al. fails to teach monitoring progression of fibrotic NASH wherein the comparing is comparing to a personal reference value (i.e., fails to teach a personal reference value) (claim 
	However, regarding quantitative assay measurements, it was well known in the diagnostic assay art at the time that when comparing a measured level to a known control (reference sample) to rely on either a level known or measured for a normal healthy individual or a “baseline/reference” level determined at a different time for the same individual (i.e., a personal reference as claimed) (see e.g., para [0100] of Wang et al.).
	It would have been prima facie obvious to one having ordinary skill in the art at the time to have modified the methods of Polyszos et al. to have relied on a personal reference value (CHAI score from the same subject) as the control for comparison and determination of progression, as an obvious matter of a simple substitution of one know diagnostic assay control for quantitative interpretation for another. In particular, both types of diagnostic quantitative assay controls/reference values were known/recognized as usable in the art for the same purpose. One having ordinary skill could have relied on an earlier baseline/reference level (i.e., a personal reference) from a different earlier time and the results would be been predictable, namely one would have achieved a determination regarding progression over time. One having ordinary skill 
	Regarding claim 30, a determination of a baseline and later test sample (measurement) (as discussed previously above), amounts to determination of the score value for the subject twice over a period of time.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Polyszos et al. in view of Kälsch et al., Normal liver enzymes are correlated with severity of metabolic syndrome in a large population based cohort, Scientific Reports, 5(13058), (2015), 9 pages.
Polyszos et al. teaches a method substantially as claimed (see as cited and discussed in detail previously above). Polyszos et al. teach proving NAFLD by biopsy.
	However, Polyszos et al. fails to teach, regarding the subjects previously diagnosed with NAFLD, the subjects first assessed for the presence of metabolic syndrome (in the subject suffering from NAFLD) and measuring the level of AST in the sample of the subject with NAFLD before performing the method of claim 16 (the CHAI analysis).
	Kälsch et al. supports that those having ordinary skill in the art at the time recognized those subjects exhibiting metabolic syndrome and having increased levels of aminotransferases (such as AST) are at higher risk of developing NASH. See for example Kälsch at the abstract teaches NAFLD is associated with obesity as well as diabetes and could be not only a result of insulin resistance and metabolic syndrome but rather a major contribute to systemic insulin resistance. Kälsch teach aminotransferases are regarded as the main alarm signal for liver diseases or injury before enrolling further diagnostic, see AST is a classic liver serum parameter, elevated in most chronic and acute liver diseases (page 2, first full paragraph). See page 4, first 
	It would have been prima facie obvious to one having ordinary skill in the art to detect/indicate NAFLD using the non-invasive markers for NAFLD as taught by Kälsch (thereby resulting in measuring aminotransferases including ALT and measuring metabolic syndrome prior to the CHA Index) in order to confirm/indicate those with NAFLD without the need for invasive biopsy. Put another way, one would be motivated in order to replace invasive biopsy with non-invasive indicators for the same purpose, to indicate/confirm NAFLD. One having ordinary skill would have a reasonable expectation of success because Kälsch teach ALT as a classic non-invasive parameter, and because those with metabolic syndrome are not only shown to associate with metabolic syndrome, but also because these subjects exhibiting metabolic syndrome and having increased levels of aminotransferases are at higher risk of developing NASH.

Claims 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Polyszos et al. in view of Sato et al., US PG Pub No. 2012/0231471A1.
	Polyszos et al. teaches a method substantially as claimed, specifically relying on CHA index for the detection or presence and/or assessing severity of NASH (see detailed citations previously above). 
	Polyszos et al. fails to teach the method for monitoring progression, wherein the method is applied for monitoring a subject’s response to treatment, namely repeating the determination 
	Sato teach evaluating therapeutic effect in order to determine if a subject’s administered dose needs to be increased, to determine if additional methods or agents needed to be added, or to determine if therapy needs to be changed or continued (para [0167]). Sato is an example in the diagnostic assay art (specific to NASH) demonstrating the reliance on biomarkers for the detection and diagnosis of NASH (see abstract), Sato further teaching an example relying on the biomarkers for evaluating therapeutic effect (namely treatment response, see for example para [0115], [0124], [0125], [0134]-[0145]). Specifically in order to rely on markers for evaluation of therapeutic effect (response), Sato teach measuring at least twice at a particular interval and comparing the measurements (para [0134]-[0137]). See at paras [0141]-[0145], Sato does teach in order to monitor response to treatment, repeating the measurement after treatment begins to determine if the treatment is effective. 
	It would have been further prima facie obvious to one having ordinary skill in the art at the time of the claimed invention, to have further modified the technique of Polyszos et al. (which teaches measuring CHAI in relation to presence or severity, or progression of NASH), to have applied CHAI for monitoring a subject’s response to a treatment because Sato teach monitoring therapeutic treatment of NASH allows a practitioner to adjust or maintain a regimen (see Sato, teaching allows one to determine if dose needs to be increased, to determine if additional methods or agents needed to be added, or to determine if therapy needs to be changed or continued). Specifically it would have been obvious to apply this technique of Sato by repeating the determination of the score value after the beginning of the treatment (Sato teach measuring biomarkers indicative of diagnosis/severity of NASH). It would have been 
	Regarding claims 28 and 29, when given broadest reasonable interpretation, a first measurement (measurement/determination of CHAI) from the subject (prior to treatment as indicated by the combination of the art above), addresses the claimed “personal reference value” (as this is a value obtained from the subject as an initial first measurement for further comparison to later measurement). 
	Regarding claims 30, 32 and 33, regarding evaluating therapeutic effects (monitoring treatment), see Sato teach measuring the marker at least twice (repeating measurements at least twice, see for example Sato at claim 4 and para [0167]), measuring at regular intervals (see also para [0138]).
	Regarding claim 34, in addition to evaluation of therapy, see also see Sato teach also relying on markers indicative of NASH and administering to the subject treatment (see para [0154], relying on markers to indicate NASH and treat, treatment including therapeutic agent 
	It would have been further obvious to one having ordinary skill in the art to have modified Polyszos et al. in order to apply the detection for further indication to, and administration of, treatment as presently claimed, one motivated to treat the subject indicated to have NASH in order to improve the pathological condition (manifestation) of NASH. One having ordinary skill in the art would have a reasonable expectation of success considering it was known to treat those indicated to have NASH, and further because known treatments were recognized and available in the art (Sato).
	Regarding claim 35, see as discussed previously above, Polyszos is teaching a method comprising a multivariate analysis.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641